PER CURIAM.
Appellant appeals an order reducing rehabilitative alimony and although we might have reached a different result, nonetheless, there exists competent and substantial evidence to support the decision of the trial judge and, thus we must affirm.
However, there is also evidence in the record showing that the parties stipulated that in the event the trial judge awarded appellant an attorney’s fee, that fee would be in the amount of $200.00. The record further reveals that appellant had *513virtually no money to pay an attorney’s fee, but that appellee had approximately $2,000.00 in cash.
We believe the trial judge erred in not awarding appellant an attorney’s fee and in not requiring appellee to pay same. Therefore, although the order reducing rehabilitative alimony is affirmed, it is hereby modified awarding appellant an attorney’s fee of $200.00 and appellee is ordered to pay same within thirty days from the date this opinion becomes final.
Affirmed, but modified.
GRIMES, C. J., and SCHEB and RYDER, JJ., concur.